  Case: 2:18-cr-00111-JLG Doc #: 59 Filed: 12/22/20 Page: 1 of 11 PAGEID #: 497



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

United States of America

        v.                                 Case No. 2:18-cr-111

James A. Imes

                             OPINION AND ORDER
        By judgment entered on July 29, 2019, defendant was sentenced
to terms of incarceration of 120 months on Count 1, operating a
chop shop in violation of 18 U.S.C. §2322, Count 2, trafficking in
motor vehicle parts with falsified, altered or removed numbers in
violation of 18 U.S.C. §2321, and Count 3, altering or removing
motor vehicle identification numbers in violation of 18 U.S.C.
§511.     Defendant was also sentenced to a term of incarceration of
60 months on Count 4, the knowing venting of HCFCs into the
environment in violation of 42 U.S.C. §7413.                     The judgment
specified that all terms of incarceration would run concurrently.
Defendant was also sentenced to four 3-year terms of supervised
release, to run concurrently. Defendant’s proposed release date is
May 17, 2027.      See https://www.bop.gov/inmateloc/ (last visited
December 17, 2020).
        On October 21, 2020, defendant, through counsel, filed a
motion for a sentence reduction (compassionate release) under 18
U.S.C. §3582(c)(1)(A), as amended by the First Step Act of 2018,
citing the risks posed by the COVID-19 pandemic in light of
defendant’s medical conditions. See Doc. 51. The government filed
a response on November 16, 2020.          Doc. 53.     The government agreed
that defendant had exhausted his administrative remedies, but
argued that this court should defer to the process of the Bureau of
Prisons (“BOP”) for determining eligibility for release on home
  Case: 2:18-cr-00111-JLG Doc #: 59 Filed: 12/22/20 Page: 2 of 11 PAGEID #: 498



confinement     under    the    Coronavirus             Aid,    Relief,      and   Economic
Security Act (“CARES Act”), §12003(b)(2).                       The government further
argued   that    defendant       failed       to    show        an    extraordinary    and
compelling reason to release him due to his medical conditions, and
that the statutory factors in 18 U.S.C. §3553(a) weigh against
defendant’s early release. Defendant filed a reply. See Docs. 54,
57 and 58.    The court will now consider defendant’s motion.
I. Standards for Compassionate Release
     Under 18 U.S.C.           §3582(c)(1)(A)(i), the court can reduce a
sentence     under      §3582(c)(1)(A)             if     the        court    finds   that
“extraordinary and compelling reasons warrant such a reduction[.]”
18 U.S.C. §3582(c)(1)(A)(i).              The court must also consider the
factors set forth in 18 U.S.C. §3553(a) to the extent that they are
applicable.     §3582(c)(1)(A).1              District courts may deny relief
under §3582(c)(1)(A) based upon the court’s discretionary balancing
of the §3553(a) factors even if extraordinary and compelling
reasons would otherwise justify relief.                    United States v. Ruffin,
978 F.3d 1000, 1008 (6th Cir. 2020).                           If, after weighing the
§3553(a) factors, the court decides that the motion is well taken,
the court “may reduce the term of imprisonment (and may impose a
term of probation or supervised release with or without conditions



     1
      Section 3582(c)(1)(A) further provides that the court must
find “that such a reduction is consistent with applicable policy
statements issued by the Sentencing Commission[.]”       18 U.S.C.
§3582(c)(1)(A).   However, the Sixth Circuit has held that the
policy statement contained in United States Sentencing Guidelines
§1B1.13 do not apply to cases in which an inmate files a motion for
compassionate release, and that district courts have full
discretion to define “extraordinary and compelling” without
consulting the policy statement. See United States v. Jones, 980
F.3d 1109, 1111 (6th Cir. Nov. 20, 2020).

                                          2
  Case: 2:18-cr-00111-JLG Doc #: 59 Filed: 12/22/20 Page: 3 of 11 PAGEID #: 499



that does not exceed the unserved portion of the original term of
imprisonment)[.]”       §3582(c)(1)(A).        The grant of compassionate
release is at the discretion of the court.                   United States v.
Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020).
II. Defendant’s Request for Release
       Defendant cites the dangers posed by COVID-19 to the inmate
population.     However,     §3582(c)(1)(A) “does not constitute a get-
out-of-jail card.”      United States v. Brady, S2 18 Cr. 316 (PAC),
2020   WL   2512100,    at   *3   (S.D.N.Y.    May    15,    2020).       Rather,
“compassionate release motions amid the COVID-19 pandemic have
required    a   ‘fact-intensive’     inquiry    ...   made    in   the    ‘unique
circumstances’ and ‘context’ of each individual defendant.”                 Id.,
citing United States v. Shakur, No. 82 CR 312 (CSH), 2020 WL
1911224, at *1 (S.D.N.Y. Apr. 20, 2020) and United States v. Hart,
17 Cr. 248 (VSB), 2020 WL 1989299, at *6 (S.D.N.Y. Apr. 27, 2020)).
       Defendant argues that he has a serious risk from COVID-19 due
to his medical conditions.          Defendant is 59 years old.           He first
notes his obesity.     His weight has varied over time.            On October 9,
2019, defendant was reported as being 72.8 inches tall and weighing
369 pounds.     Doc. 57, p. 22.       As of August 6, 2020, defendant’s
weight was recorded at 386 pounds.         Doc. 58, p. 104.        His body mass
index has been reported at BMI 46.2.           Doc. 58, p. 208.       According
to the Centers for Disease Control (“CDC”), persons with severe
obesity, that is, a body mass index greater than 40kg/m, are at an
increased risk of severe symptoms if they contract COVID-19.                  See
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html#obesity                    (last
visited December 18, 2020).         However, the medical records do not


                                       3
  Case: 2:18-cr-00111-JLG Doc #: 59 Filed: 12/22/20 Page: 4 of 11 PAGEID #: 500



report any adverse physical problems specifically linked to the
defendant’s weight.         See United States v. Tranter, 471 F. Supp.3d
861, 865 (N.D. Ind. July 8, 2020)(noting that BMI is “a notoriously
blunt tool” with clinical limitations, including its inability to
differentiate between excess fat, muscle and bone mass, and that
defendant had not identified any current medical issues resulting
from his obesity, indicating that it has little adverse effect on
his overall health).          No physical limitations were noted, and
defendant has no work restrictions.               Doc. 57, p. 45.         He is
currently assigned to the grounds maintenance crew, and his work
duties include operating a farm tractor and riding mower, using a
weed eater, and blowing and picking up litter, limbs, twigs and
branches.       Doc. 54-1.
       Defendant relies on his status as a former smoker.               The CDC
has reported that being a current or former smoker increases the
risk       of      severe      illness       from      COVID-19.              See
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html#smoking                      (last
visited December 18, 2020).         The presentence investigation report
(“PSR”) dated August 31, 2018, notes defendant’s statement that he
had not smoked for 5 years.         There is no evidence that defendant
has smoked since being confined in a federal institution in 2014.
See Brooks v. Menifer, No. CV07-0131-A, 2009 WL 6006283, at *6
(W.D. La. Sept. 25, 2009)(noting that the BOP adopted a no-smoking
policy making all BOP facilities smoke-free environments as of
March 1, 2006).
       The medical records contain no report of any adverse physical
symptoms    which     defendant    is    currently    experiencing      or     has


                                         4
     Case: 2:18-cr-00111-JLG Doc #: 59 Filed: 12/22/20 Page: 5 of 11 PAGEID #: 501



experienced in the past due to his smoking.                     In October of 2019,
defendant       denied      having    any     respiratory       problems,       and    his
respiratory system was noted to be within normal limits, with clear
lungs.     Doc. 57, pp. 11, 24, 49, 62.              In Tranter, 471 F.Supp. 3d at
865, the court rejected defendant’s argument that his status as a
former smoker placed him at increased risk, noting that defendant
had identified no adverse health effects resulting from his smoking
past and that, according to the CDC, his risk of disease from
smoking      dropped     every       day    he     remained     smoke-free)(citation
omitted).
        Defendant refers to a history of heart disease.                         Although
defendant reported that his father and mother had heart disease,
the medical records fail to indicate that defendant himself has a
history of heart disease.              During an examination on October 8,
2019, defendant denied having any cardiovascular problems.                            Doc.
57, p. 11. His cardiovascular system was found to be within normal
limits.       Doc. 57, p. 24.              A chest x-ray on October 29, 2019,
revealed that his heart size was normal to borderline enlarged,
with no venous congestion, no acute cardiopulmonary disease, and no
evidence      of   congestive     heart       failure.        Doc.   57,   p.   62.     a
cardiovascular exam on May 13, 2020, revealed a regular rate and
rhythm with normal S1 and S2.                Doc. 58, p. 63.
        Defendant does have a history of high blood pressure.
According to the CDC, persons with high blood pressure might have
an     increased     risk    of   severe          symptoms    with   COVID-19.         See
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html                      (last       visited
December 18, 2020).           However, the medical records indicate that


                                              5
  Case: 2:18-cr-00111-JLG Doc #: 59 Filed: 12/22/20 Page: 6 of 11 PAGEID #: 502



this    condition     appears    to    be   well     managed   with     prescription
medication.       The records contain no indication that defendant’s
blood pressure is dangerously high.                On August 6, 2020, defendant
reported that he misses taking the blood pressure medication
because he is overly cautious about taking medications.                    Doc. 58,
p. 2.     This suggests that defendant does not experience severe
symptoms which would motivate him not to skip his blood pressure
medication.
        The medical records also document defendant’s laporascopic
surgery to repair a ventral hernia in May of 2020.                     See Doc. 58.
These records reflect that there were no complications during
surgery.    Doc. 58, p. 208.          With the exception of a small infected
area which had to be drained on June 18, 2020, and was successfully
treated with antibiotics, the incision was well healed. Doc. 58,
pp. 70, 145,      160.     Defendant recovered to the extent that he is
now assigned to a grounds maintenance work crew.                  Doc. 54-1.
        Defendant relies on the presence of COVID-19 in the prisons.
However,    the    BOP    does   not    report     any   cases    of    COVID-19   at
Montgomery     RRM,      where   defendant      is    currently    housed.         See
https://www.bop.gov/coronavirus (last visited December 18, 2020).
Further, the BOP has taken steps to address the COVID-19 emergency.
Early in the pandemic, the BOP implemented a modified operation
plan.      See https://bop.gov/coronavirus/covid19-status.jsp (last
checked December 18, 2020).            Under this plan, social visits at the
institutions are precluded, inmate internal movement has been
suspended, staff travel and training has been suspended, enhanced
health screening of staff has been implemented, newly arriving
inmates are processed through quarantine or jail/detention sites


                                            6
  Case: 2:18-cr-00111-JLG Doc #: 59 Filed: 12/22/20 Page: 7 of 11 PAGEID #: 503



and are screened for COVID, asymptomatic inmates with exposure to
risk factors are quarantined, and symptomatic inmates with exposure
risk factors are isolated and tested.              One example of BOP measures
to address the pandemic is found in a record which documents that
when defendant was released from the hospital following his hernia
surgery and returned to the institution, he was held in quarantine
for a period of time, where he was monitored for signs of COVID-19
symptoms and given a COVID-19 test.             Doc. 58, p. 36.
        Upon his release, defendant plans to reside with his mother in
Galloway, Ohio, which is located in Franklin County, Ohio.                        The
Ohio Department of Health reports that as of December 18, 2020,
there have been 72,561 COVID-19 cases in Franklin County, and 1,615
cases       in   the   zip    code    where    Galloway     is    located.        See
https://www.coronavirus.ohio.gov               (last   checked      December      18,
2020).2      The defendant’s risk of infection may be less in prison
than the risk he would face if he is released to the community.
        Defendant’s       medical    conditions,    viewed       individually     and
cumulatively       with      the   potential   risks   of    COVID-19,       do   not
constitute an “extraordinary and compelling reason” for his early
release.
III. §3553(a) Factors
        The court is also required to consider the relevant factors in
§3553(a).        These were serious offenses.             The statutory maximum
penalty for Count 1 was 15 years, and the statutory maximum penalty


        2
      This court can take judicial notice of the records of state
agencies.   See Disabled Rights Action Committee v. Las Vegas
Events, Inc., 375 F.3d 861, 866 n. 1 (9th Cir. 2004)(citing Kottle
v. Northwest Kidney Centers, 146 F.3d 1056, 1064 n. 7 (9th Cir.
1988)(state health department records were properly judicially
noticed)).

                                          7
  Case: 2:18-cr-00111-JLG Doc #: 59 Filed: 12/22/20 Page: 8 of 11 PAGEID #: 504



for Counts 2 and 3 was 10 years.               In calculating defendant’s
guideline range, the probation officer applied enhancements for
being a leader or organizer of five or more persons, using his son,
who was less than 18 years of age at that time, to assist in
committing the offense, and obstruction of justice.              The guideline
range in defendant’s case was 121 to 151 months.              The court could
have imposed a higher sentence on Count 1, but imposed the more
lenient sentence of 120 months on Counts 1, 2 and 3.
        As to the history and characteristics of the defendant, the
defendant had prior convictions for theft in 1990, contributing to
the delinquency of a minor in 1991, and criminal mischief and theft
in 1997, which were assigned no criminal history points.                  He was
also convicted of receiving stolen property in 2001, unauthorized
use of property in 2005, and escape in 2006.              This resulted in a
criminal history score of 6 points, at the upper end of the range
for Criminal History Category III.
        The PSR reported that defendant was one of 20 children.               His
parents were alcoholics, and defendant witnessed acts of violence
committed by both parents.         At the time of sentencing, defendant
was married to Tina Imes and had three children with her.
Defendant began using alcohol and marijuana at age 13.                 He has a
history of using cocaine and hallucinogens.             He has a GED and was
self-employed prior to his conviction in this case.
        The government argues that the seriousness of the offense
conduct weighs against the defendant’s early release. According to
the PSR, the criminal extensive activity in this case occurred over
a substantial period of time, from January, 2013, through April,
2014.    Defendant and other co-conspirators dismantled at least 35


                                       8
  Case: 2:18-cr-00111-JLG Doc #: 59 Filed: 12/22/20 Page: 9 of 11 PAGEID #: 505



motor vehicles and advertised the parts in cities in six states.
Defendant rented garage space at three locations.                 These spaces
were disguised as diesel mechanic shops, but were used to dismantle
the stolen trucks.       Defendant earned between $10,000 and $15,000
per week operating this enterprise. At least 29 individuals and/or
companies suffered financial loss as a result of this scheme,
resulting in a restitution obligation of $549,627.52.
     The court continues to believe that the sentence of 120 months
imposed in this case, a lenient sentence slightly below the
guideline range, is necessary to reflect the seriousness of the
offense, to promote respect for the law, and to provide just
punishment.    At this point, defendant has served approximately 24
months of this sentence, only 20 percent of the sentence imposed.
Releasing defendant now would result in a substantially shortened
sentence which would not reflect the seriousness of the offense,
promote respect for the law, or provide just punishment.
     The shortened sentence sought by defendant would also not
afford adequate deterrence or protect the public from more crimes
by the defendant.        Defendant notes that he is permitted to go
beyond the prison grounds as part of his job with the landscape
maintenance crew.       He argues that he would not pose a danger to the
public if he is released on home confinement under the supervision
of a probation officer.
     However,     the    defendant’s    prior    record    contains    multiple
examples of defendant’s poor adjustment while under supervision.
The PSR reveals that defendant’s probation for the 1990 theft
charge was extended one year.           A probation violation report was
filed while he was on supervision as a result of his 1997 criminal


                                       9
 Case: 2:18-cr-00111-JLG Doc #: 59 Filed: 12/22/20 Page: 10 of 11 PAGEID #: 506



mischief conviction when he left the county without permission and
failed to maintain contact with the probation officer. A violation
petition   was    also    filed    in   connection     with   his     1997    theft
conviction, and he failed to report for the revocation hearing.
Defendant was declared to be an absconder in connection with his
probation following his 2001 receiving stolen property conviction
when he failed to report and engaged in new criminal conduct.
After his probation was restored, new violations were filed and he
was again found to be an absconder.           Regarding his 2005 conviction
for unauthorized use of property, a request for revocation of
probation was filed after defendant was absent without leave from
a community correctional facility.
      Finally, while defendant was on bond awaiting sentencing in
the   instant    case,    the    government    filed   a    motion    to     revoke
defendant’s      bond    after    receiving   information      that    defendant
continued to commit theft offenses, specifically, the theft of a
Ford truck, a lawn blower, a van and tools.                Defendant failed to
appear at the bond revocation hearing, and a warrant was issued for
his arrest.      This history of noncompliance with the conditions of
supervision and release raises serious questions as to whether
supervision by a probation officer would adequately protect the
public from future crimes by the defendant if he is released early.
Releasing defendant on a new term of supervised release, with a
condition of location monitoring, until his projected release date
of May 17, 2027, would severely tax the resources of the court’s
probation office.
      Defendant notes that the offenses of conviction were not
violent offenses, and that he has no prior convictions for crimes


                                        10
 Case: 2:18-cr-00111-JLG Doc #: 59 Filed: 12/22/20 Page: 11 of 11 PAGEID #: 507



of   violence     or   drug    offenses.        However,    the    PSR    includes
defendant’s report to the probation officer that he was stabbed
nine times during an altercation while in jail and three times
during a street fight, and that he was shot on four different
occasions during verbal confrontations and altercations with known
and unknown individuals.
      Defendant also has a long history of substance abuse.
Although the court recommended to the BOP at the time of sentencing
that the defendant participate in the RDAP program and included
substance abuse and mental health treatment as conditions of
defendant’s supervised release, the court has no evidence that
defendant   has    received     any    substance   abuse    or     mental   health
counseling while incarcerated.
      The court concludes that the §3553(a) factors warrant denying
defendant’s     motion   for    a     reduced   sentence.         Even   assuming,
arguendo, that defendant’s health conditions are sufficient to
constitute an “extraordinary and compelling reason” for a sentence
reduction, that reason is outweighed by the statutory factors which
militate against defendant’s early release.
IV. Conclusion
      In accordance with the foregoing, defendant’s motion for
compassionate release (Doc. 51) is denied.


Date: December 22, 2020                         s/James L. Graham
                                         James L. Graham
                                         United States District Judge




                                         11
